DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-25 are presented for examination. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claim sets 2+3, 4, 5, 8+9, 10, 11, 14+15, 16, 17, 20+21, 22, 23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over respective claim sets 1+4+5, 6, 3, 7+10+11, 12, 9, 13+16+17, 18, 15, 19+20, 21, 22  of U.S. Patent No. 10719917, hereinafter the ’17 patent.  Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of at least claim set 2-3, which are not explicitly recited in claim set 1+4+5 of the ’17 patent, would have been obvious to one of ordinary skill in the art at the time of the invention and would have been interpreted equivalent to those limitations recited in the US patent, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.  
	Accordingly, the ordinary skill in the art before the effective filling date of the invention would have been motivated to modify the ’17 patent as such to resolve the unresolved surface data into a final image by a reduction of a number of samples of the anti-aliasing raw data; in order to enable conducting of on-demand anti-aliasing resolve operations during post-processing phases for the generation of the final image for rendering. 
While the features of a method or an apparatus/system may be recited either functionally or structurally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus/system from a prior 
In reference to claim set 8 and 9, claim set 8 and 9, in combination, is seen as unpatentable over (combined) claim set 7, 10 and 11 for the same reasons as applied above as per claims 2+3. Note, claims 8-9 recite an "apparatus" of the invention, which is also recited in the‘17 patent’s claims 7, 10 and 11. 
In reference to claim set 14-15, claim set 14 and 15, in combination, is seen as unpatentable over (combined) claim set 13, 16 and 17 for the same reasons as applied above as per claims 2+3. Note, claims 14-15 recite a "method" of the invention, which is also recited in the‘17 patent’s claims 13, 16 and 17. 
In reference to claim set 20-21, claim set 20-21, in combination, is seen as unpatentable over (combined) claim set 19, 21 and 22 for the same reasons as applied above as per claims 2+3. Note, claims 20-21 recite a "computer readable medium" of the invention, which is also recited in the‘17 patent’s claims 19, 21 and 22. 



Allowable Subject Matters
4.	Claims 2-25 may be allowed upon the filing of a Terminal Disclaimer, because the prior art of record  do not appear to teach identify, at the image post-processor, unresolved surface data that is to include anti-aliasing raw data, and resolve, at the image post-processor, the unresolved surface data into a final image by a reduction of a number of samples of the anti-aliasing raw data, and a generation of the final image based on the reduced number of samples.
	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.
Aoyama (US 20180076893) identifying, at an image post-processor (800), unresolved surface data (see par. 453, wherein the unresolved surface data is identified when the receiver displays the normal captured image on a display screen); identifying, at the image post-processor, control data associated with the unresolved surface data, wherein the control data is to identify a sampling used to generate the unresolved surface data (see par. 455, 458 and 472, 485-486, wherein the control data associated with the unresolved surface data is identified when the bright light pattern is shown on the intermediate image to be used to estimate the subject distance from the receiver to 
Miller et al. (US 20150006808) discloses a semiconductor package apparatus (190, fig. 1) coupled to a memory (which intrinsic to item 100, see step 230 of fig. 2), the semiconductor package apparatus including a substrate (105, fig. 1); and logic (100) coupled to the substrate, wherein the logic includes an image post-processor and is implemented in one or more of configurable logic or fixed-functionality hardware logic (101 -103). See paragraphs 54-55 and 61.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
04/01/2021